COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
 JJW, L.L.C.,                                                  No. 08-16-00051-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             205th District Court
                                                §
 ANTONIO AGUIRRE,                                           of Culberson County, Texas
                                                §
                       Appellee.                                    (TC # 5291)
                                                §


                                       JUDGMENT

       The Court has considered this cause on both Appellant=s and Appellee=s motion to

dismiss and concludes the motion should be granted and the appeal should be dismissed for want

of jurisdiction, in accordance with the opinion of this Court. We therefore dismiss the appeal.

We further order Appellant to pay all costs of this appeal. We further order that this decision be

certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JULY, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.